DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 2 (claims 1-13) and amino acid sequence of SEQ ID NO: 30 in the reply filed on 12/23/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-23 are pending.
Claims 14-23 are withdrawn for being drawn to non-elected inventions (i.e., Groups 3-4). Claims 5-6, 9 and 11 are withdrawn for being drawn to non-elected sequences.
Claims 1-4, 7-8, 10 and 12-13 are under examination to the extent they read on the elected amino acid sequence of SEQ ID NO: 30.
Information Disclosure Statement
The Information Disclosure Statement filed on 1/16/2020 has been considered.
 Priority
It is noted that the effective filing date of the instant application is 3/7/2018 which is the filing date of PCT/US2018/021331.
Claim Objections
Claims 3 and 13 are objected to because of the following informalities:
  Claim 3 recites non-elected amino acid sequences 4-29 and 31.
Claim 13 recites non-elected amino acid sequences of SEQ ID Nos: 20-24.
  Appropriate correction is required.
Drawings
Figures 1a and 1c contain disclosure of nucleotide and/or amino acid sequences which are not in the sequence compliance as per 37 CFR 1.821-1.825. It should be noted, though, that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the Brief Description of the Drawings. See MPEP 2422.02 under the title “The Requirement for Exclusive Conformance; Sequences Presented in Drawing Figures”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-4, 7-8, 10 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weiss and Pokorski (IDS, WO 2017112952, Pub. Date 6/29/2017, International filing date 12/13/2016).
The instantly claimed invention is broadly drawn to a single-chain insulin analogue comprising a B-chain insulin polypeptide sequence connected to an A-chain insulin polypeptide sequence by a C-domain polypeptide sequence; wherein the B-chain insulin polypeptide sequence contains a Cysteine substitution at position B4 relative to the sequence of wild type insulin; wherein the A-chain insulin polypeptide sequence contains a Cysteine substitution at position A10 relative to the sequence of wild type insulin and wherein the C-domain polypeptide sequence is 4 to 11 amino acids long, wherein the single-chain insulin analog has the amino acid sequence of SEQ ID NO: 30.
Weiss and Pokorski teaches a single-chain insulin analog having an A-Chain, a B-chain connected with a C-peptide of 4-11 amino acid long, wherein the said single-chain insulin analog comprises amino acid sequence of SEQ ID NO: 10 which has 100% sequence homology with the instantly claimed sequence of SEQ  ID NO: 30 (see sequence alignment). Therefore, the instantly claimed invention is implicitly or explicitly anticipated by the instantly claimed invention.
The applied reference has a common Inventor Dr. Weiss with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of 
RESULT 1
BEB31286
ID   BEB31286 standard; protein; 59 AA.
XX
AC   BEB31286;
XX
DT   24-AUG-2017  (first entry)
XX
DE   Human single-chain insulin analogue, SEQ ID 10.
XX
KW   Insulin ligand; antidiabetic; diabetes mellitus; gastrointestinal-gen.;
KW   metabolic-gen.; protein therapy; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2017112952-A1.
XX
CC PD   29-JUN-2017.
XX
CC PF   23-DEC-2016; 2016WO-US068572.
XX
PR   23-DEC-2015; 2015US-0387459P.
XX
CC PA   (UCWR ) UNIV CASE WESTERN RESERVE.
XX
CC PI   Weiss M,  Pokorski J;
XX
DR   WPI; 2017-440443/47.
XX
CC PT   Insulin composition useful for treating diabetes mellitus, comprises 
CC PT   insulin analogue comprising e.g. cysteine substitutions at positions 
CC PT   corresponding to residues B4 and A10 relative to wild-type insulin, and 
CC PT   polymer blend.
XX
CC PS   Claim 8; SEQ ID NO 10; 46pp; English.
XX
CC   The present invention relate to a novel insulin composition useful for 
CC   treating diabetes mellitus. The insulin composition comprises insulin 

CC   and thermodynamic stability. The present sequence represents a human 
CC   single-chain insulin analogue, which is used in the invention for 
CC   preparing the novel insulin composition useful for treating diabetes 
CC   mellitus.
XX
SQ   Sequence 59 AA;

  Query Match             100.0%;  Score 337;  DB 24;  Length 59;
  Best Local Similarity   100.0%;  
  Matches   59;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FVNCHLCGSHLVEALYLVCGERGFFYTPRTEEGSRRSRGIVEQCCRSCCSLYQLENYCN 59
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 FVNCHLCGSHLVEALYLVCGERGFFYTPRTEEGSRRSRGIVEQCCRSCCSLYQLENYCN 59


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GYAN CHANDRA/Primary Examiner, Art Unit 1646